Citation Nr: 1546063	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Counsel  


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and from January to April 1991.  He had subsequent reserve service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2011, the Board remanded the issue on appeal to afford the Veteran a Videoconference hearing.  In April 2012, the Veteran testified at a Videoconference hearing before the undersigned.  A copy of the hearing transcript is of record.

In July 2012, the Board remanded the claim for additional development.  In June 2014, the Board denied entitlement to service connection for flat feet.  In a June 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2014 denial of service connection for flat feet and remanded the claim for readjudication consistent with the terms of the Memorandum Decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his foot pain had initial onset during his first period of active service and has progressively worsened since discharge and was subsequently diagnosed as flat feet.  

In July 2012, the Veteran was afforded a VA feet examination to determine the nature and etiology of his claimed flat feet disability.  The examiner diagnosed bilateral pes planus; however, he indicated that due to the length of time and lack of a nexus, any relationship between the Veteran's current pes planus and his military service is speculative.  

In the June 2015 Memorandum Decision, the Court determined that the July 2012 VA examiner's opinion, read as a whole, is inadequate and the Board therefore erred in its reliance on the July 2012 VA medical opinion to deny the Veteran's claim for service connection for flat feet.  

The Court explained that the examiner did not provide any discussion or analysis of the medical evidence or the Veteran's specific medical history that led to his speculative nexus opinion.  The examiner did not explain the "length of time" to which he was referring and why any such length of time is significant in this case.  In addition, the examiner did not explain, as required, whether his inability to provide an opinion without resort to mere speculation reflects the limitations of knowledge in the medical community at large or those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  The Court also noted that the July 2012 examiner's attempt to comply with the AMC's directive for him to address private treatment records from Kaiser Permanente dated in September 1991 that document the Veteran's complaint of foot pain is another bare and unhelpful conclusory remark.  Finally, the Court observed that the examiner failed to discuss the apparent inconsistency between notation in his addendum opinion that a 1991 treatment note showed complaints of foot pain from walking at work and notation in his original July 2012 report that the Veteran's flat foot condition does not affect his ability to work.  

The Court concluded that because the record lacks an adequate medical opinion regarding the link between the Veteran's pes planus and his military service, the matter must be remanded for a further medical opinion.  As such, the claim must be remanded for obtainment of a VA medical opinion as to the nature and onset of the Veteran's claimed flat foot disability.  

In addition, in the Veteran's December 2014 Informal Brief, he suggested that VA had not obtained "documents from boot camp and A-school showing that he had a no marching chit and a no prolong[ed] standing chit."  As such, the Veteran should be invited to submit any information and evidence that he has that would aid VA in obtaining any such documents.  He should also be provided an additional opportunity to identify and additional information and evidence, to include any additional and ongoing treatment records, pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claim for service connection for flat feet that have not yet been associated with the claims file.  Of specific interest, are any records documenting a relationship between his in-service complaints of foot pain and his currently diagnosed pes planus disability.  

Also request that he submit any information and evidence that would aid VA in obtaining any outstanding documents from boot camp and A-school showing that he had a no marching chit and a no prolonged standing chit during service as alluded to in his December 2014 informal brief.

Regardless of the Veteran's response to any request for assistance in obtaining records, any ongoing VA treatment records pertaining to the Veteran's claimed flat feet disability must be obtained from the Wade Park VAMC and associated with the claims file. 

All records requests and responses received must be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once all identified and available records have been obtained and associated with the claims file, refer the claims file to an appropriate examiner to obtain an opinion as to whether the Veteran's claimed flat foot disability was incurred in or is otherwise related to any incident of his military service, to include a documented complaint of foot pain and numbness in April 1985 with report that such symptoms had onset during boot camp.  If it is determined that an examination is necessary, it should be accomplished.  The Veteran's electronic claims file, to include a copy of this REMAND and the Board's June 2014 decision, must be provided to the examiner and the examination report should document his or her review of the file. 

After a thorough review of the record and the Veteran's contentions in his statements of record and during the April 2012 Videoconference hearing, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or better) that the Veteran's currently diagnosed flatfoot disability had onset during or is otherwise related to any event, injury, or illness during either period of his active military service, to include a documented complaint of foot pain and numbness in April 1985 with report that such symptoms had onset during boot camp.  The examiner should also address a September 1991 private treatment record from Kaiser Permanente which documents complaints of foot pain within 5 months of the Veteran's separation from his second period of active service.

In providing the requested opinion(s), the examiner must address the Veteran's contentions documented in his statements of record and during the April 2012 Videoconference hearing, and report of the July 2012 VA examination and opinion

The examiner should provide a rationale for any opinion rendered and attempt to reconcile any contradictory evidence of record.  If the examiner is unable to offer any of the requested opinion, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  The requested opinion must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand.  If not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



